               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

Terry Scott Fox,

          Petitioner,

     v.                                Case NO. 2:19-cv-206

Ohio Adult Parole Authority,

          Respondent.


                               ORDER
     Petitioner, a state inmate, has filed a petition for writ of
habeas corpus pursuant to 28 U.S.C. §2254, seeking to challenge his
2013 convictions for gross sexual imposition and intimidation in
the Court of Common Pleas for Likcing County, Ohio.      In a report
and recommendation filed on February 14, 2019, the magistrate judge
observed that petitioner had filed a previous petition under §2254
in this court challenging the same convictions. See Fox v. Warden,
Belmont Corr. Inst., 2:15-cv-3074, Doc. 1.      The magistrate judge
correctly noted that unless the court of appeals has given approval
for the filing of a second or successive petition, a district court
in the Sixth Circuit must transfer a successive petition to the
United States Court of Appeals for the Sixth Circuit.         See In re
Sims, 111 F.3d 45, 47 (6th Cir. 1997).          The magistrate judge
recommended that the instant petition be transferred to the Sixth
Circuit Court of Appeals as a successive petition.
     The report and recommendation specifically advised plaintiff
that objections to the report and recommendation were due within
fourteen days, and that the failure to object to the report and
recommendation would result in a waiver of the right to have the
district judge review the report and recommendation de novo and a
waiver of the right to appeal the decision of the district court
adopting the report and recommendation.
       On February 19, 2019, the clerk docketed a letter from the
defendant in which he stated that he was currently at the VOA
(Volunteers of America) facility in Mansfield, Ohio, a post-release
community facility.         See Doc. 6.     Petitioner stated that he does
not have access to a law library there, which has denied him the
ability to contest the denial of his liberty in the first case.             He
also   stated   that   he    has   served   his   sentence,   that   he   never
consented to post-release control, and that he saw no authority in
the post-release control guidelines for his continued detention.
In this letter, petitioner appears to be asserting a new claim
concerning his continued confinement following his release from the
Licking County facility.           However, in this letter, he makes no
reference to the report and recommendation or to any objections to
the report and recommendation which he wishes to research or file.
Objections to the report and recommendation were due by February
28, 2019, and no objections have been filed.                  Even construing
petitioner’s letter as an objection, he presents no argument
contesting the magistrate judge’s conclusion that the petition
filed in the instant case is a second or successive petition
challenging the same convictions.
       Accordingly, the court adopts the report and recommendation
(Doc. 5), and the motion for leave to file the instant petition for
a writ of habeas corpus is hereby transferred to the United States
Court of Appeals for the Sixth Circuit.




                                       2
     It is so ordered.


Date: March 7, 2019             s/James L. Graham
                         James L. Graham
                         United States District Judge




                             3
